Title: To James Madison from Levett Harris, 11 July 1806
From: Harris, Levett
To: Madison, James



Sir,
St. Petersburg 11th. July 1806.

I have the pleasure to introduce to your acquaintance Mr Joseph Allen Smith of South Carolina, of whom I have made particular mention in my dispatch of the 9th. instant.
As Mr. Smith proceeds hence to England, my letter referred to will doubtless reach you previous to Mr. Smith’s arrival in America, and will therefore render my saying anything further on this occasion superfluous.  I have the honor to be, with great respect, Sir, Your most Obedient Servant

Levett Harris

